                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                       No. 4:12-CR-5-F-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 JOHN ALBRITTON                                   )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for all

further proceedings. All future documents shall reflect the revised case number of 4:12-CR-

5-BO-1.



       SO ORDERED. This the 9th day of June, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




          Case 4:12-cr-00005-BO Document 169 Filed 06/10/20 Page 1 of 1
